DETAILED ACTION
This is a first Non-Final Office Action on the merits in response to the application filed 10/29/21.  This is a CIP of a PCT filed 06/11/20, with a provisional filing date of 06/11/19.  Claims 1-20 are currently pending yet all are rejected as detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Watari
Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watari et al. (JPH 10-30661) (cited by Applicant).  Watari is directed to a brake shoe for rolling stock and manufacture thereof.  See Abstract.  Note: Watari is an “X” reference in the cited ISA Written Opinion and in the Eurasian Patent Office Written Opinion. 
Claim 1: Watari discloses a conditioning insert of a friction device (1) [see Figs. 2, 10-13], the conditioning insert comprising: a body (4, 21, 22, 23, 24) having a conditioning surface (4B) configured to engage a wheel, opposite first and second sides intersecting the conditioning surface and opposite third and fourth sides intersecting the conditioning surface, each of the first and second sides extending from the third side to the fourth side, and the body includes one or more of: a recess (A, 23A) extending into one or more of the first side, the second side, the third side, or the fourth side and is configured to receive friction material (2) of the friction device or a protrusion (21A, 22B, 24A) extending out of the first side, the second side, the third side, or the fourth side and into the friction material of the friction device.
Claim 2: Watari discloses that the body includes the recess as an elongated groove extending across the first side from the third side to the fourth side.  See, e.g., Figs. 10-13. 
Claim 3: Watari discloses that the elongated groove is a first groove of a plurality of separate grooves in the body.  See, e.g., Figs. 10-13. 
Claim 4: Watari discloses that the separate grooves are oriented parallel to each other and to the conditioning surface.  See, e.g., Figs. 10-13. 
Claim 5: Watari discloses that the elongated groove extends across each of the first side, the second side, the third side, and the fourth side.  See, e.g., Figs. 10, 12. 
Claim 6: Watari discloses that the body includes the protrusion as one or more elongated columns projecting from at least one of the first side, the second side, the third side, or the fourth side.  See Figs. 10, 11, 13. 
Claim 7: Watari discloses that the body includes the protrusion as one or more fins projecting from at least one of the first side, the second side, the third side, or the fourth side and that are elongated in directions that are parallel to the conditioning surface.  See Figs. 10, 11, 13. 
Claim 8: Watari discloses that the body includes the recess extending into less than all of the first side, the second side, the third side, and the fourth side, and the body includes the projection protruding from one or more of the first side, the second side, the third side, or the fourth side that does not include the recess.  See Figs. 11, 13. 
Claim 9: Watari discloses that the body includes a base portion and one or more extended portions outwardly extending from the base portion and toward a friction surface of the friction device, the extended portions including one or more of the recess or the protrusion.  See Figs. 11, 13. 
Claim 10: Watari discloses that the body includes at least two of the extended portions that are offset from each other along a circumferential direction that encircles a surface of the wheel.  See Figs. 10, 13. 
Claim 11: see claim 1 above.  Watari further discloses that a friction material (2, 2A) engages a surface of the wheel.  See Fig. 2. 
Claims 12-16: see claims 2, 5, 6, 7 and 8, respectively. 
Claim 17: see claim 1 above.  Watari further discloses a backing plate (3A) and a friction material (2, 2A) disposed on the backing plate that engages a wheel.  See Fig. 2. 
Claims 18-20: see claims 2, 6 and 7 above, respectively. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        November 21, 2022